


Exhibit 10.22






NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (the “Agreement”) which relates to the
Notice of Grant of Restricted Stock Unit Award (the “Notice”), is by and between
WESCO International, Inc. (the “Company”), and the person identified in the
Notice (the “Participant”).


The Board has authorized and approved the 1999 Long-Term Incentive Plan (the
“Plan”), which has been approved by the Company’s stockholders. The Committee
has approved an award to the Participant of a number of shares of the Company’s
Restricted Stock Units, conditioned upon the Participant’s acceptance of the
provisions set forth in the Notice and this Agreement within 60 days after the
Notice and this Agreement are presented to the Participant for review. For
purposes of the Notice and this Agreement, any reference to the Company shall
include a reference to any Subsidiary.


1.Grant of Restricted Stock Units.
(a)    As of the Date of Grant set forth in the Notice, the Company grants to
the Participant the number of Restricted Stock Units set forth in the Notice of
Grant (the “RSUs”), which represent shares of the Company’s Common Stock. The
RSUs are subject to the restrictions set forth in this Agreement and the Plan.
(b)    The RSUs granted under this Agreement shall be reflected in a bookkeeping
account maintained by the Company during the Restricted Period. If and when the
restrictions set forth in Section 2 expire in accordance with the terms of this
Agreement, and upon the satisfaction of all other applicable conditions as to
the RSUs, such RSUs (and any related Dividend Equivalent Rights described in
Section 1(c) below) not forfeited pursuant to Section 4 hereof shall be settled
in shares of Common Stock as provided in Section 1(e) of this Agreement and
otherwise in accordance with the Plan.
(c)    With respect to each RSU, whether or not vested, that has not been
forfeited (but only to the extent such award of RSUs has not been settled for
Common Stock), the Company shall, with respect to any cash dividends paid on the
Common Stock, accrue and credit to the Participant’s bookkeeping account a
number of RSUs having a Fair Market Value as of the date such dividend is paid
equal to the cash dividends that would have been paid with respect to such RSU
if it were an outstanding share of Common Stock (the “Dividend Equivalent
Rights”). These Dividend Equivalent Rights thereafter shall (i) be treated as
RSUs for purposes of future dividend accruals pursuant to this Section 1(c); and
(ii) vest in such amounts (rounded to the nearest whole RSU) at the same time as
the RSUs with respect to which such Dividend Equivalent Rights were received.
Any dividends or distributions on Common Stock paid other than in cash shall
accrue in the Participant’s




--------------------------------------------------------------------------------




bookkeeping account and shall vest at the same time as the RSUs in respect of
which they are made (in each case in the same form, based on the same record
date and at the same time, as such dividend or other distribution is paid on
such Common Stock).
(d)    The Company’s obligations under this Agreement (with respect to both the
RSUs and the Dividend Equivalent Rights, if any) shall be unfunded and
unsecured, and no special or separate fund shall be established and no other
segregation of assets shall be made. The rights of Participant under this
Agreement shall be no greater than those of a general unsecured creditor of the
Company. In addition, the RSUs shall be subject to such restrictions as the
Company may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which Common
Stock is then listed, any Company policy and any applicable federal or state
securities law.
(e)    Except as otherwise provided in this Agreement, settlement of the RSUs in
accordance with the provisions of this Section 1(e) shall be delivered as soon
as practicable after the end of the Restricted Period, and upon the satisfaction
of all other applicable conditions as to the RSUs (including the payment by the
Participant of all applicable withholding taxes). The RSUs so payable to the
Participant shall be paid solely in shares of Common Stock.
2.    Restrictions.
(a)    The Participant shall have no rights as a stockholder of the Company by
virtue of any RSU unless and until such RSU vests and resulting shares of Common
Stock are issued to the Participant.
(b)    None of the RSUs may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the Restricted Period, except as may be
permitted by the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan.
(c)    Any attempt to dispose of the RSUs or any interest in the RSUs in a
manner contrary to the restrictions set forth in this Agreement shall be void
and of no effect.
3.    Restricted Period and Vesting. The “Restricted Period” is the period
beginning on the Grant Date and ending on the earliest to occur of: (i) the date
the RSUs, or such applicable portion of the RSUs, are deemed vested under the
schedule set forth in the Notice; (ii) the termination of the Participant’s
service on the Company’s Board of Directors as a result of the scheduled
expiration of the Participant’s term as a member of the Board of Directors;
(iii) the Participant’s death; or (iv) the Permanent Disability (as defined in
Section 7) of the Participant. Subject to the provisions contained in Section 4,
5 and 6, the RSUs shall be deemed vested and no longer subject to forfeiture
under Section 4 upon expiration of the Restricted Period, and the satisfaction
of all other applicable conditions as to the RSUs (including the payment by the
Participant of all applicable withholding taxes).




--------------------------------------------------------------------------------




4.    Forfeiture. Subject to Section 6 hereof, if during the Restricted Period
(i) the Participant’s board service is terminated other than as a result of the
scheduled expiration of the Participant’s term as a member of the Board of
Directors of the Company or other than by reason of the Participant’s death or
Permanent Disability, (ii) there occurs a material breach of the Notice or this
Agreement by the Participant, or (iii) the Participant fails to meet the tax
withholding obligations described in Section 5(b) hereof, all rights of the
Participant to the RSUs that have not vested in accordance with Section 3 as of
the date of such termination shall terminate immediately and be forfeited in
their entirety.
5.    Withholding.
(a)    The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the RSUs.
(b)    The Participant shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of the Plan.
(c)    Subject to any rules prescribed by the Committee, the Participant shall
have the right to elect to meet any withholding requirement (i) by having
withheld from this Award at the appropriate time that number of whole shares of
Common Stock whose Fair Market Value is equal to the amount of any taxes
required to be withheld with respect to such Award, (ii) by direct payment to
the Company in cash of the amount of any taxes required to be withheld with
respect to such Award or (iii) by a combination of shares and cash.
6.    Committee’s Discretion. Notwithstanding any provision of this Agreement to
the contrary, the Committee shall have discretion under Section 7.03 of the Plan
to waive any forfeiture of the RSUs as set forth in Section 4 hereof, the
Restricted Period and any other conditions set forth in this Agreement.
6.1
Deferral. Participant may, at his or her election, defer the RSUs, to the extent
permitted and pursuant to such terms as may be adopted, by the Compensation
Committee or the Board.



